United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1124
                                  ___________

Anna M. McNamara,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Michael J. Astrue, Commissioner of    *
Social Security,                      *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: September 21, 2009
                               Filed: January 5, 2010
                                ___________

Before BYE, SMITH, and COLLOTON, Circuit Judges.
                            ___________

COLLOTON, Circuit Judge.

      Anna McNamara appeals the decision of the district court,1 which upheld the
decision of the Commissioner of Social Security to deny her application for
Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act
(“the Act”). 42 U.S.C. §§ 1381-1383f. We affirm.




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
                                          I.

       On August 26, 2004, at the age of 18, McNamara applied for SSI benefits,
alleging disability since her birth in 1985. She cited difficulties reading, spelling,
writing, and counting money as evidence of her disability. McNamara had graduated
from high school, but had no relevant work experience.

       McNamara completed a Function Report at the request of the Social Security
Administration (“SSA”) in September 2004. She stated in this report that her daily
routine included caring for her infant daughter, performing light housework, shopping,
visiting friends, and “chat[ting]” on the computer. She indicated that she had
problems with memory, completion of tasks, concentration, and following
instructions. McNamara indicated no difficulties with her physical mobility or use of
her hands.

       On October 29, 2004, McNamara visited licensed psychologist Steven J.
Adelman to verify her disability claim. Adelman noted that McNamara’s speech was
clear and coherent, but slightly slow. He assessed her thought processes as normal,
despite signs of mild confusion. Adelman found McNamara’s recent memory to be
good, but noted deficits in her long-term memory and her ability to perform simple
arithmetic. He administered the Wechsler Adult Intelligence Scale IQ exam, which
indicated scores of 70 to 74. Adelman classified McNamara in the borderline
intellectual functioning range, and concluded that she could follow simple instructions
and sustain concentration in simple tasks, but could not accomplish complex tasks.

      Based on Adelman’s evaluation and McNamara’s medical history, education,
and Function Report, the SSA denied McNamara’s application for benefits in
November 2004. McNamara requested review of the denial by an Administrative Law
Judge (“ALJ”).



                                         -2-
       In preparation for her appearance before the ALJ, McNamara was evaluated by
two additional medical professionals. Margaret Harlan, a licensed psychologist,
examined McNamara on January 11, 2006. Harlan noted that McNamara presented
herself as credible but confused, and that she appeared depressed. McNamara
reported having mood swings and auditory hallucinations, and Harlan diagnosed her
with bipolar disorder, psychotic disorder, and mild mental retardation. Harlan
concluded that she did not know if McNamara could handle supported or sheltered
employment.

       On January 13, 2006, McNamara was examined by Dr. John Wy. McNamara
reported to Dr. Wy that she suffered from back pain, left wrist pain and numbness, and
mood swings. McNamara denied any hallucinations or significant depression, and
stated that she treated her back pain with over-the-counter medication. Dr. Wy found
no gross deformities in McNamara’s back, although he noted lumbar muscle spasms
and limitations in her forward flexion caused by her obese abdomen. He measured
McNamara’s weight to be 191 pounds and found her to have full range of motion in
her wrists. Wy diagnosed McNamara with chronic back pain, obesity, left carpal
tunnel syndrome, and learning disabilities coupled with anger control problems.

       McNamara appeared before the ALJ on May 17, 2006. At the hearing,
McNamara testified that she had applied for jobs without success, but she preferred
not to work so that she could be with her two children, aged one and two. She stated
that the primary afflictions that prevented her from working were her mood swings,
auditory hallucinations, and difficulties with reading, counting, and following
directions. McNamara reported that her weight had decreased to approximately 170
pounds, that she had no trouble caring for her children, and that she was not receiving
treatment from doctors or taking medication.

      On June 30, 2006, the ALJ determined that McNamara did not qualify as
disabled under the Act, and was therefore not entitled to SSI benefits. The ALJ used

                                         -3-
the familiar five-step sequential evaluation process. See Bowen v. Yuckert, 482 U.S.
137, 140-42 (1987); 20 C.F.R. § 416.920. At steps one and two, the ALJ found that
McNamara had not engaged in substantial gainful activity since her application in
August 2004, and that McNamara’s borderline intellectual functioning and learning
disorders in math and reading constituted severe impairments that impacted her ability
to perform basic work activities.

       At step three, the ALJ found that McNamara’s impairments did not meet or
equal an impairment in the regulations. The ALJ determined that nearly all of
McNamara’s IQ scores and her level of adaptive functioning weighed against a
finding of mental retardation. The decision also reasoned that McNamara did not
exhibit an additional and work-related limitation of function as required by the
regulations. Finding step four inapplicable, because McNamara had no past relevant
work, the ALJ continued to step five. After considering McNamara’s age, education,
medical evaluations, and residual functional capacity, the ALJ found that McNamara
could perform a significant number of jobs in the national economy, including work
as a machine feeder, a cleaner, a production clerk, and a printed circuit board
assembler. This finding was based on the testimony of a vocational expert, who
reported that an individual like McNamara was capable of a number of simple, routine
jobs. Because the ability to perform jobs in the national economy precludes a finding
of disability, 20 C.F.R. § 416.920(g)(1), the ALJ concluded that McNamara was not
entitled to SSI payments.

      In reaching this conclusion, the ALJ evaluated the medical evidence in light of
McNamara’s subjective allegations of pain, see Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984), and determined that McNamara’s testimony regarding her
symptoms and limitations was not fully credible and not supported by the record. The
ALJ found that McNamara’s allegations at the hearing were contradicted by the
conclusions of Dr. Adelman and Dr. Wy and her own Function Report.



                                         -4-
       The Appeals Council denied review of the ALJ’s decision on November 27,
2007, resulting in a final decision of the Commissioner. Van Vickle v. Astrue, 539
F.3d 825, 828 (8th Cir. 2008). McNamara sought review by the district court. The
court ruled that the ALJ permissibly concluded that McNamara’s physical limitations
did not rise to the degree of severity required by the regulations for a finding of
disability, because her ailments did not impose a significant work-related limitation
of function.

                                         II.

       We review de novo a district court’s decision affirming the denial of social
security benefits. Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). We will
affirm if the Commissioner’s decision is “supported by the substantial evidence on the
record as a whole.” Id. (internal quotation omitted); see 42 U.S.C. §§ 405(g),
1383(c)(3). Substantial evidence means “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.
389, 401 (1971) (internal quotation omitted). “We consider both evidence that
detracts from and evidence that supports the Commissioner’s decision.” England v.
Astrue, 490 F.3d 1017, 1019 (8th Cir. 2007) (internal quotation omitted). If
substantial evidence supports the decision, then we may not reverse, even if
inconsistent conclusions may be drawn from the evidence, and even if we may have
reached a different outcome. England, 490 F.3d at 1019.

       McNamara challenges the ALJ’s finding at step three of the five-step process
for determining disability. She contends that the ALJ applied incorrect legal standards
and ignored substantial evidence in the record in determining that her physical and
mental impairments did not meet the required level of severity to qualify as disabled
due to mental retardation under 20 C.F.R. Part 404, Subpart P, Appendix 1, Section
12.05C (“Listing 12.05C”).



                                         -5-
       Under Listing 12.05C, a claimant suffers from the required severity of mental
retardation if she shows “[a] valid verbal, performance, or full scale IQ of 60 through
70 and a physical or other mental impairment imposing an additional and significant
work-related limitation of function.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05C.
This court has interpreted Listing 12.05C to require a claimant to show each of the
following three elements: “(1) a valid verbal, performance, or full scale IQ score of
60 through 70, (2) an onset of the impairment before age 22, and (3) a physical or
other mental impairment imposing an additional and significant work-related
limitation of function.” Maresh v. Barnhart, 438 F.3d 897, 899 (8th Cir. 2006).

       McNamara challenges the ALJ’s decision with respect to the first and third
requirements under Maresh and Listing 12.05C. Regarding the first requirement,
McNamara argues the ALJ committed legal error by failing to credit McNamara’s
lowest IQ scores. She next asserts that the ALJ incorrectly assessed the third
requirement by failing to recognize that her alleged physical limitations, in particular
her obesity, qualified as a medically determinable impairment and a work-related
limitation of function. We need address only her challenge to the finding on physical
limitation, because we conclude that it is dispositive.

       Listing 12.05C requires McNamara to show a within-range IQ score and an
additional and significant work-related limitation of function. Maresh, 438 F.3d at
899. The additional limitation need not be disabling, but it must have a “more than
slight or minimal effect on [her] ability to perform work.” Sird v. Chater, 105 F.3d
401, 403 (8th Cir. 1997) (internal quotation omitted).

       On the basis of Dr. Wy’s 2006 diagnosis, McNamara alleged that her
limitations include her obesity, chronic back pain, carpal tunnel syndrome, and
learning disabilities with anger control problems, in addition to her borderline
intellectual functioning. The principal focus of her argument on appeal is obesity.
McNamara contends that the ALJ’s failure to discuss obesity as a potential work-

                                          -6-
related limitation in her decision constituted legal error. McNamara points to Social
Security Ruling (“SSR”) 00-3p, which states that obesity is a “medically determinable
impairment” that can constitute a severe impairment under Listing 12.05C, and
reminds adjudicators “to consider [obesity’s] effects when evaluating disability.” SSR
00-3p, 65 Fed. Reg. 31,039, 2000 WL 33952015 (May 15, 2000).2

       While obesity can impose a significant work-related limitation, substantial
evidence supports the ALJ’s rejection of McNamara’s claim. Nothing in McNamara’s
medical records indicates that a physician ever placed physical limitations on
McNamara’s ability to perform work-related functions because of her obesity. See
Forte v. Barnhart, 377 F.3d 892, 896 (8th Cir. 2004). Dr. Wy diagnosed McNamara
as obese in his 2006 evaluation and noted limitations in her forward flexion due to her
obese abdomen, but nothing in his report suggested her obesity significantly affected
any work-related functions. McNamara’s own Function Report also failed to identify
any physical limitations caused by obesity. In this report, McNamara stated that she
had no limitations lifting, squatting, bending, standing, reaching, walking, sitting,
kneeling, or climbing stairs, and nowhere in the report did she mention any other
restrictions stemming from her weight.

       McNamara’s failure to testify at her hearing before the ALJ about any work-
related limitations caused by her obesity further undermines her claim. See Anderson
v. Barnhart, 344 F.3d 809, 814 (8th Cir. 2003). Rather than offer evidence about how
her obesity affected her ability to work, McNamara indicated that she had lost
approximately twenty pounds in the five months between her examination by Dr. Wy
and her hearing. Given that neither the medical records nor McNamara’s testimony
demonstrates that her obesity results in additional work-related limitations, it was not


      2
        SSR 00-3p was superseded by SSR 02-1p, 67 Fed. Reg. 57,859, 2000 WL
628049 (Sept. 12, 2002), but the rulings are not materially different with respect to the
issues in this case.

                                          -7-
reversible error for the ALJ’s opinion to omit specific discussion of obesity. Forte,
377 F.3d at 896-97.

       McNamara mentions other alleged limitations – back pain, carpal tunnel
syndrome, learning disabilities, auditory hallucinations – only in passing without
developing any argument that the ALJ erred. We conclude that the ALJ’s decision
adequately addressed these alleged impairments, and that the decision on these points
is supported by the substantial evidence on the record as a whole as described in the
ALJ’s opinion.

                                  *      *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                         -8-